IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 37190

STATE OF IDAHO,                                  )      2010 Unpublished Opinion No. 514
                                                 )
       Plaintiff-Respondent,                     )      Filed: June 18, 2010
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
BRIAN KEITH MENDOZA,                             )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Gooding County. Hon. John K. Butler, District Judge.

       Order relinquishing jurisdiction and requiring execution of unified seven-year
       sentence with three-year determinate term for felony driving under the influence,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Mark J. Ackley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                        Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Brian Keith Mendoza pled guilty to felony driving under the influence, Idaho Code §§
18-8004(1)(a), 18-8005(5). The district court imposed a unified seven-year sentence with a
three-year determinate term.     The court suspended the sentence and placed Mendoza on
probation for four years. Subsequently, Mendoza admitted to violating several terms of his
probation, and the district court consequently revoked probation and ordered execution of the
original sentence, but retained jurisdiction. Approximately four months later, the district court
relinquished jurisdiction. Mendoza appeals, asserting that the district court abused its discretion




                                                1
by relinquishing jurisdiction and ordering execution of the underlying sentence without
modification.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Mendoza
has failed to show that the district court abused its discretion, and we therefore affirm the order
relinquishing jurisdiction.
       The trial court, upon relinquishing jurisdiction, is authorized under Idaho Criminal Rule
35 to reduce the sentence. Sentencing is a matter for the trial court’s discretion. Both our
standard of review and the factors to be considered in evaluating the reasonableness of the
sentence are well established and need not be repeated here. See State v. Hernandez, 121 Idaho
114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51,
680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710
(Ct. App. 1982). When reviewing the length of a sentence, we consider the defendant’s entire
sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in relinquishing jurisdiction or in ordering
execution of Mendoza’s original sentence. Therefore, the order relinquishing jurisdiction and
directing execution of Mendoza’s underlying sentence, without modification, is affirmed.




                                                 2